DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted April 2, 2021, has been received.  The amendment of claims 1-2 and 4-5; cancellation of claim 3; and addition of new claim 8, is acknowledged.

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an apparatus for realizing high speed cooling of a trace material including an injector, a temperature sensor, a data collector, a gas purger, and control center. The cited art, U.S. Patent No. 9,114,413 (“Gomez”) in view of U.S. Patent Pub. 2014/0348201 (“Shapland”), further in view of U.S. Patent Pub. 2008/0150972 (“Srinivasan”), further in view of U.S. Patent Pub. 2008/0304542 (“Danley ”), discloses a similar apparatus for realizing high speed cooling of a trace material also including an injector, a temperature sensor, a data collector, a gas purger, and control center.  However, the cited art does not appear to explicitly disclose that the "a thermopile cold junction and a thermopile hot junction, is internally provided with a heating resistor, and has a silicon nitride film attached to a surface, wherein the trace material is placed on the silicon nitride film" would be critical to achieve "the cooling rate would be up to 10,000,000 K/s".  Thus, the specific structure of the cooling apparatus is not provided. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853